The award in the instant case was made by the State Industrial Board upon the alleged ground that the claimant’s disability resulted in occupational disease. The employer was engaged in the trucking business. The claimant was employed as a truck driver. On November 29, 1937, while engaged in the regular course of his employment and while working for his employer driving an open coal truck and while unloading coal, he had trouble with the dividing boards in the truck and as he tried to remove them he slipped and struck Ms right jaw, shoulder and arm. Shortly after that he was driving the truck, an open truck, and extremely cold and windy, he felt a sudden peculiar sensation in the right side of the face, and the right eye started to tear and he felt Ms face drawn over to one side. He had a paralysis of the nerve of the face known as Bell’s palsy. The paralysis was due both to the trauma and getting the severe cold draft, just enough to give him the condition he had. The trauma and Ms subsequent exposure brought on the occupational disease for wMeh the award is made. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Crapser, Heffeman and Schenck, JJ., concur; Bliss, J., dissents, upon the ground that there is no evidence in the record to sustain the finding of an occupational disease.